I concur in affirming the judgment in this case but in doing so I wish to say that *Page 45 
I do not think that it has yet been established as a general rule that divorces should rarely be granted on the uncorroborated testimony of one of the parties. That expression has been used in many cases but I think the statement is too broad. I think the correct rule is, that if the matters complained of are of such a character that in the ordinary course of events it appears likely that some other person has knowledge of the facts and no corroborating evidence is offered, then the uncorroborated evidence of one party should be closely scrutinized and the trier of the facts should be fully satisfied of its truth before giving judgment on it. On the other hand, if the matters complained of are of such a character that no other person would be expected to have knowledge of them, then corroboration should not be expected and the fact that no corroborating witness is offered should not militate against the party testifying in his or her own behalf. Whether there is corroboration or not the court should be guided by the same rules in reaching a conclusion in a divorce case as in any other case. Each case must stand on its own facts and the rules of evidence and the weight to be given it in actions for divorce are the same as in all other cases. *Page 46